DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 7, 9, 10, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heimbrock US 5368506 in view of Doutaz US 6689955.  
Regarding claim 1, Heimbrock discloses a power input terminal block comprising:
	a housing 14 including terminal channels 90 with separating walls 82 between the terminal channels;
	terminals 20 received in the terminal channels, each terminal including a main body (26, 28, 34) defining a wire pocket and a set screw wall adjacent the wire pocket holding a set screw movably received in the wire pocket to retain a supply wire 16 in the wire pocket, each terminal including a take-off tab (at 41, 42, 44) electrically connected to the main body.
	Heimbrock does not disclose clamp contact on the distal end 41 of the terminals.
Doutaz discloses a terminal block including a housing (2, 3, 4, 5) and terminals/take-off tabs 6 (including stalk 8 and branch 7).  Doutaz further discloses clamp contacts 9 coupled to the take-off tabs 7 of the corresponding terminals 6, each clamp contact having a base 10 coupled to the take-off tab and a spring beam 12 extending from the base, each clamp contact having a cap 13 extending from the spring beam, the cap including a poke-in window 14 configured to receive the take-off wire 15, the cap including an edge defining the poke-in window, the edge engaging the take-off wire (see figure 3) and pulling the take-off wire against the wire side (lower side in figure 3) of the take-off tab 7. 
Doutaz further discloses release elements 16 coupled to the housing, each release lever including a releasing surface 24 operably coupled to the spring beam of the corresponding clamp contact to move the spring beam to an extended position to allow loading and removal of the take-off wire from the clamp contact and the take-off tab.
It would have been obvious to combine Heimbrock  connector with the Doutaz connector as follows.
1) It would have been obvious to combine the Heimbrock terminal 20 and the Doutaz terminal 6.  In particular, it would have been obvious to extend the distal end of the Heimbrock terminal at 41 to replicate the Doutaz terminal 6.  In particular, it would have been obvious to eliminate the Heimbrock spade lugs 42 and 44 and extend the bar shaped distal end 41 to replicate the terminal 6 as taught in Doutaz, starting with the Doutaz stalk 8 and extending such that Doutaz branch 7 would be the terminal distal end away from the set screw end of the terminal.   See annotated figure 4 of Heimbrock below.   
2) It would have been obvious to combine the remainder the Doutaz connector with the Heimbrock connector.  It would have been obvious to replace the Heimbrock extended tab 120 with the Doutaz housing 2, such that the terminal as set out above would mount in the housing just as it does in Doutaz.   Likewise, it would have been obvious to set the Doutaz clamp contact 9 on the terminal and mount the Doutaz lever 16 on the housing just as taught in Doutaz. 
One of ordinary skill in the art could have combined the Heimbrock connector and the Doutaz connector by known methods and each connector would have performed the same function as it did separately.  One of ordinary skill would have recognized that the results of the combination were predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).
The reason for doing so would have been to eliminate the need for a separate wire socket such as the socket shown at Heimbrock figure 5, at 76, which is required for attaching the wire 138 to the Heimbrock connector.   As taught in Doutaz, the bare wire (Heimbrock at 138) could be clamped directly to the combined Doutaz/Heimbrock connector using the clamping connector of Doutaz.

    PNG
    media_image1.png
    1515
    1169
    media_image1.png
    Greyscale


Per claim 2 each Doutaz cap is releasable from a conductor of the corresponding take-off wire at a separable interface and the conductor of the take-off wire is separable from the wire side of the take- off tab at a separable interface.
Per claim 3, each Doutaz clamp contact is a stamped and formed contact having the base, the spring beam and the cap integral as a monolithic, unitary structure having a common thickness at the base, the spring beam and the cap, as is shown in the figures.  To the extent that Doutaz does not explicitly state that the structures have a common thickness, such a configuration would have been obvious as a matter of practicality and simplification.
Per claim 4 each terminal (as taught in Heimbrock at 20 combined with Doutaz at 6) is a stamped and formed contact having the main body and the take-off tab integral as a monolithic, unitary structure having a common thickness at the main body and at the take-off tab.  To the extent that Doutaz does not explicitly state that the structures have a common thickness, such a configuration would have been obvious as a matter of practicality and simplification.
Per claim 5, the Heimbrock main body includes an end wall 34, a first side wall 26 and a second side wall 28 defining the wire pocket, the set screw wall 22 extending between the first side wall and the second side wall, the first and second side walls being stamped and formed with the end wall.
Per claim 7, the Heimbrock end wall 34 is non-planar including a cradle (see figure 2) between the first and second walls configured to retain the supply wire therein.
Per claim 9, the Doutaz take-off tab includes a contact locating finger 7 extending from an edge (at the 90 degree bend at lead line 6 in figure 2) of the take-off tab, the contact locating finger being received in the poke-in window, the take-off wire being captured between the contact locating finger and the edge of the poke-in window.
Per claim 10, as taught in Doutaz, the housing includes a cover coupled to the housing, the cover including a main wall covering the terminal (6) channels, the main wall including poke-in openings (see at 3, 4, 5 in figure 1) aligned with the poke-in windows to receive the take-off wires and electrically connect the take-off wire to the take-off tab.  As taught in Heimbrock, the housing includes connector support 84 including top wall 88 that covers the terminal channels.  It would have been obvious to combine the Doutaz and Heimbrock housings to cover respective ends of the combined terminals of Doutaz and Heimbrock as set out in claim 1.
	Per claim 12, the Doutaz release levers are rotatably coupled to the housing to move between an actuated position and an unactuated position.
Per claim 14, each Doutaz release lever includes a releasing surface 20 configured to engage the spring beam of the corresponding clamp contact to release the clamp contact from the take-off wire.
Per claim 15, each Doutaz base (see base 10 in figure 13) includes at least two points of contact with a contact side of the take-off tab opposite the wire side of the take-off tab 7.

Claims 6, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heimbrock and Doutaz in view Medeiros et al. US 6074121 (“Medeiros”).  
Regarding claim 6, Heimbrock does not disclose that the set screw wall is stamped and formed with the first and second side walls and with the end wall.   Medeiros discloses the well known configuration of having the set screw wall being stamped and formed with the first and second side walls and with the end wall (see Medeiros figures 3 and 4).  It would have been obvious to form the Heimbrock set screw wall with the side walls as taught in Medeiros.  Both configurations are well known in the art and the selection of either would have been a matter of design choice. 
Regarding claim 16, Heimbrock discloses a power input terminal block comprising:
a housing 14 including terminal channels 90 with separating walls 82 between the terminal channels;
terminals 20 received in the terminal channels, each terminal being stamped and formed from a terminal body to include a main body (26, 28, 34) and a take-off tab (41, 42, 44), the main body defining a wire pocket and a set screw wall 22 adjacent the wire pocket holding a set screw 24 movably received in the wire pocket to retain a supply wire in the wire pocket.
	Heimbrock does not disclose a wire clamping terminal on the distal end 41 of the terminals.
Doutaz discloses a terminal block including a housing (2, 3, 4, 5) and terminals/take-off tabs 6/8. 
	clamp contacts 9 coupled to the take-off tabs 8 of the corresponding terminals, each clamp contact having a base 10 coupled to the take-off tab and a spring beam 12 extending from the base, each clamp contact having a cap 13 extending from the spring beam, the cap including a poke-in window 14 configured to receive the take-off wire 15, the cap including an edge defining the poke-in window, the edge engaging the take-off wire (see figure 3) and pulling the take-off wire against the wire side (lower side in figure 3) of the take-off tab; 
and release levers 16 coupled to the housing, each release lever including a releasing surface 24 operably coupled to the spring beam of the corresponding clamp contact to move the spring beam to an extended position to allow loading and removal of the take-off wire from the clamp contact and the take-off tab.
It would have been obvious to replace the substitute the spade lug type distal end 41 of the Heimbrock terminal with a clamping terminal as taught in Doutaz and to modify the Heimbrock housing to include the housing clamping type housing as taught in Doutaz.  In particular, it would have been obvious to eliminate the Heimbrock spade lugs 42 and 44 and extend the bar shaped distal end 41 to replicate the terminal 6 as taught in Doutaz, starting with the Doutaz stalk 8 and extending such that Doutaz branch 7 would be the resulting distal end away from the set screw end of the terminal.    Likewise, it would have been obvious to modify the Heimbrock housing at the distal end 41 of the terminal to replicate the housing as taught in Doutaz including the lever and lever holding structures.
One of ordinary skill in the art could have combined the elements of Heimbrock and Doutaz by known methods and each element would have performed the same function as it did separately.  One of ordinary skill would have recognized that the results of the combination were predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).
The reason for doing so would have been to eliminate the need for a separate wire socket such as the socket shown at Heimbrock figure 5 at 76 which is required for attaching a wire to the Heimbrock assembly.
Heimbrock does not disclose that the set screw wall is monolithic with the first and second side walls and with the end wall.   Medeiros discloses the well-known configuration of having the set screw wall being stamped and formed with the first and second side walls and with the end wall (see Medeiros figures 3 and 4).  It would have been obvious to form the Heimbrock set screw wall with the side walls as taught in Medeiros.  Both configurations are well known in the art and the selection of either would have been a matter of design choice. 
	Per claim 17, each cap is releasable from a conductor of the corresponding take-off wire at a separable interface and wherein the conductor of the take-off wire is separable from the wire side of the take- off tab at a separable interface.
	Per claim 18, each clamp contact is a stamped and formed contact having the base, the spring beam and the cap integral as a monolithic, unitary structure having a common thickness at the base, the spring beam and the cap.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Heimbrock in view of Rudy US 6783385.   
Regarding claim 1, Heimbrock discloses a power input terminal block comprising:
	a housing 14 including terminal channels 90 with separating walls 82 between the terminal channels;
	terminals 20 received in the terminal channels, each terminal including a main body (26, 28, 34) defining a wire pocket and a set screw wall adjacent the wire pocket holding a set screw movably received in the wire pocket to retain a supply wire 16 in the wire pocket, each terminal including a take-off tab (at 41, 42, 44) electrically connected to the main body.
	Heimbrock does not disclose a clamping contact on the distal end 41 of the terminals.  
Rudy discloses a terminal block including a housing 14 and terminals/take-off tabs 138/154. 
	clamp contacts 134 coupled to the take-off tabs 138 of the corresponding terminals, each clamp contact having (see e.g., figure 5) a base 158 coupled to the take-off tab and a spring beam 162 extending from the base, each clamp contact having a cap 170 extending from the spring beam, the cap including a poke-in window 178 configured to receive the take-off wire, the cap including an edge 190  defining the poke-in window, the edge engaging the take-off wire (see figure 8) and pulling the take-off wire against the wire side of the take-off tab; 
and release levers 38 coupled to the housing, each release lever including a releasing surface operably coupled to the spring beam of the corresponding clamp contact to move the spring beam to an extended position to allow loading and removal of the take-off wire from the clamp contact and the take-off tab.
It would have been obvious to combine Heimbrock  connector with the Rudy connector as follows.
1) It would have been obvious to combine the Heimbrock terminal 20 and the Rudy terminal 138.  In particular, it would have been obvious to extend the distal end of the Heimbrock terminal at 41 to replicate the Rudy terminal 138.  In particular, it would have been obvious to eliminate the Heimbrock spade lugs 42 and 44 and extend the bar shaped distal end 41 to replicate the Rudy terminal 138, starting with the Rudy end at 154 and extending such that Rudy end 142 would be the terminal distal end away from the set screw end of the terminal.   See annotated figure 4 of Heimbrock above.
2) It would have been obvious to combine the remainder the Doutaz connector with the Rudy connector.  It would have been obvious to replace the Heimbrock extended tab 120 with the Rudy housing 14, such that the terminal as set out above would mount in the housing just as it does in Rudy.   Likewise, it would have been obvious to set the Rudy clamp contact 134 on the terminal and mount the Rudy actuator 38 on the housing just as taught in Rudy. 
One of ordinary skill in the art could have combined the Heimbrock connector and the Rudy connector by known methods and each connector would have performed the same function as it did separately.  One of ordinary skill would have recognized that the results of the combination were predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).
The reason for doing so would have been to eliminate the need for a separate wire socket such as the socket shown at Heimbrock figure 5, at 76, which is required for attaching the wire 138 to the Heimbrock connector.   As taught in Rudy, the bare wire (Heimbrock at 138) could be clamped directly to the combined Rudy/Heimbrock connector using the clamping connector of Rudy.
Per claim 13, the Rudy release elements 38 are slidably coupled to a cover coupled to the housing to move between an actuated position and an unactuated position.
Response to Arguments
Applicant’s arguments have been considered.  Applicant argues that the proposed combination would not result in separate clamping contacts.  The examiner maintains that both Doutaz and Rudy disclose separate clamping contacts as set out above.
Applicant argues the Heimbrock teaches away from the proposed modification.   Extolling the virtue of one structure does not teach away from the use of a different structure.    In re Dance, 48 USPQ.2d 1635 (Ct.App.Fed.Cir. 1998).  In this case, Heimbrock does not state that the connectors of Rudy or Doutaz should not be used in combination with the Heimbrock.  Heimbrock teaches one known structure for connecting a wire to a connector and Rudy/Doutaz teach different well known structures for connecting a wire to a connector.  Heimbrock does not suggest that no other structure other than spade lugs could be used to connect the wire 138 to the terminal.
Applicant argues the replacing the spade lugs of the Heimbrock connector with the clamping connectors of Rudy/Doutaz would eliminate a core aspect of the Heimbrock connector.  The spade lugs of Heimbrock are one well known structure for connecting a wire to a connector.  The clamping springs of Rudy/Doutaz are another well known structure for connecting a wire to a connector.  Substitution of one common wire connection structure for another common wire connection structure does not destroy the core aspect of Heimbrock. Heimbrock is relied on for teaching the set screw wire connection structure and associated housing.  Substituting another wire connection structure for the Heimbrock spade lugs does not alter the form or function of the set screw portion of the Heimbrock connector in any way.   
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, replacing one known structure for connecting a wire to a terminal with another known structure for connecting a wire to a terminal does not require any knowledge from applicant’s disclosure.


Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for the reasons previously noted.  Claims 19 and 20 are allowable for the reasons previously noted. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833